c^fr-use-n/o: ~Z&/$ c/c>S //




        US-//"»•* o*>    [plaintiff] v.                )
        ej^is (ZeJf/^^T- [defendant]                   ) IN THE O /STAc^T                       COURT
                                                       )      /?-g.g»-i^. cx>
                                                           COUNTY, TEXAS
                                                               S~V                JUDICIAL DISTRICT


    NOTICE OF APPEAL



    TO THE HONORABLE COURT:

     dhsis I?*gj/,^t, et [Name of each party filing notice],                                          [party
   designation], gives notice of 4 *>/>*> >a_               [his or her or its or their] intent to
   appeal the trial court's judgment rendered on 5"- c~ t s~                   [date]. This appeal
   is taken to Y Cc,^at-               [number of the court ofappeals, e.g., the Third Court of
   Appeals, unless appeal is taken to the First orFourteenth Court ofAppeals, in which case
   the notice must state that the appeal is to either of those courts, e.g., either the First or the
   Fourteenth Court of Appeals or, ifa direct appeal, the Supreme Court ofTexas] in
     %P/W Mit/+c»u/d             [name of city], Texas.
   [Ifparty is represented by counsel, use following signature:]

   Respectfully submitted,                                                                  <           en

      r^As/s               y—zr- \flrm name, if any]                                    -J?'\           —
   By: ^4^^ J&JL^^ [signature line]                                                    • \._. ^         §
     Chj*> ? tQoeJt'fc. bcjtyped name]                                                 ' ^^              <

•^22-^jo^ [telephone number]                                                           ~- ^ '"'         3
            [facsimile number, ifany]                                                  2, -. --!_ ^
            [state bar number]                                                   •      ~         .


   [Ifparty is not represented by counsel, use following signature:]

                                    )
   Respectfully submitted,
                                 [signature of pro se party]
             ^                   [typed name]
        :                                              [address]
            [telephone number]
            [facsimile number, if any]


   CERTIFICATE OF SERVICE

                       ;

   I certify that a true copy of the above Notice of Appeal has, on this day, been
   rifl sr,'S0nJ +. /iu^^jtA/[de\ivered in person or delivered in person by my agent or
   delivered by courier with receipted delivery or sent by certified mail or sent by registered
   mail orsent by telephonic document transfer before 5:00 p.m. of the recipient's local time]
t0 81°° CfQUjfOhiii              [name, address, and designation, including telecopier number if
sentby telecopier, e.g.,         f=Af         {name), attorney of record for i//f/i//>g/9- (name of
party), at _£2*oj^wd!L4address)l. „                                            f            yn./?States Legal - U.S. >Texas >Search Forms &Drafting Instructions >Dorsaneo, Texas
             Litigation Guide Hi
      View: Full

  Date/Time: Wednesday, June 23, 2010-5:03 PM EDT




                    ),    . K,          j About LexisNexis ITerms &Conditions [Contact Us
                     L£XiSN6XIS®i Copyright © 2010 LexisNexis, a division of Reed Elsevier Inc. All
                                        B rights reserved.
                                 DOCUMENT         SCANNED AS         FILED




                                                                        .... .   2015CIC15U -0057
                                            Cause No. 2015CI01511

     IN RE: ORDER FOR FORECLOSURE CONCERNING                §          IN THE DISTRICT COURT
                                                            §
     226 Forest Valley Drive, San Antonio, TX 78227
                                                            §
     UNDER TEX. R. CIV. P. 736                              §       57th JUDICIAL DISTRICT COURT
                                                            §
                                                            §
     PETITIONER:                                            §
                                                            §          BEXAR COUNTY, TEXAS
     US HOME OWNERSHIP, LLC                                 §
                                                            §
                                                            §
     RESPONDENTS:                                           §                                             CJ-1


                                                            §
     CHRIS RODRIGUEZ AND ANN MARIE RODRIGUEZ,                                                            2S
                                                            §                              3'-^.           i
     ETAL                                                                                                  i
                                                                                           • \-Ns        4T-
                                                                                              l^.



                                                                                            r>          —IS*.


                                                                                             """"*""-   CO
                                            Default Order



    1.     On this day, the Court considered Petitioner's motion for a default order granting its
    application for an expedited order under Rule 736. Petitioner's application complies with the
    requirements of Texas Rule of Civil Procedure 736.1.

    2. The name and last known address of each Respondent subject to this order is:

             a. Respondent Chris Rodriguez and Ann Marie Rodriguez, the person(s) obligated to pay
    the Contract with last known address of 226 Forest Valley Drive, San Antonio, TX 78227;

/             b. Respondent Chris Rodriguez and Ann Marie Rodriguez, the mortgagor(s) of the
0
7   Contract with last known address of 226 Forest Valley Drive, San Antonio, TX 78227;
/
2            c. Respondent Chris Rodriguez and Ann Marie Rodriguez, the owner(s) of the property
Q
1   with last known address of 226 Forest Valley Drive, San Antonio, TX 78227; and
5
             d. Occupant of the Property.
V
0   Each Respondent was properly served with the citation, but none filed a response within the
L
    time required by law. The return of service for each Respondent has been on file with the court
    for at least ten days.

    3. The property that is the subject of this foreclosure proceeding is commonly known as 226
P   Forest Valley Drive, San Antonio, TX 78227 with the following legal description:
G

2

    1703
4
                                 DOCUMENT        SCANNED AS         FILED




    LOT 40, BLOCK 43, LACKLAND CITY UNIT #25, SITUATED IN BEXAR COUNTY, TEXAS, ACCORDING

    TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME 4600, PAGE 269 OF THE BEXAR COUNTY

    DEED AND PLAT RECORDS.

    4. The lien to be foreclosed is that certain Home Equity Deed of Trust dated October 19, 2006
    and indexed or recorded as Document # 20060263693 and recorded in the real property

    records of Bexar County, Texas.
    5. The material facts establishing Respondent's default are alleged in Petitioner's application
    and the supporting affidavit. Those facts are adopted by the court and incorporated by
    reference in this order.

    6. Based on the affidavit of Petitioner, no Respondent subject to this order is protected from
    foreclosure by the Servicemembers Civil Relief Act, 50 U.S.C. App. § 501 et seq.
    7. Therefore, the Court grants Petitioner's motion for a default order under Texas Rules of Civil
    Procedure 736.7 and 736.8. Petitioner may proceed with foreclosure of the property described
    above in accordance with applicable law and the loan agreement, contract, or lien sought to be
    foreclosed.

    8. This order is not subject to a motion for rehearing, a new trial, a bill of review, or an appeal.
    Any challenge to this order must be made in a separate, original proceeding filed in accordance
    with Texas Rule of Civil Procedure 736.11.
0
5
/

?
i
0
1
5

V
0
I
4
3
7
S

E
G

2
1
2
g   1703
                                 DOCUMENT    SCANNED AS        FILED




                          06 2015
     SIGNED on                       2015.




                                             JUDGE PRESIDING




     APPROVED AS TO FORM:

     Harrison & Duncan PLLC
     Attorneys for Petitioner
     8700 Crownhill, Suite 505
     San Antonio, TX 78209
     Email hdlaw@legalcounseltexas.com
     Tel (210) 821-5800
     Fax (210) 826-6887



     By:    1
     Y AN IRAM         State Bar #24069454
     RICHARD D    JCAN State Bar #06218875


     1703




?/
?/
I
 4
V
0
L
4

?
I

     1703




                                                                       _J